  TRACY L.Case
             WILKISON8:20-cr-00146-DOC       Document 41 Filed 03/04/21 Page 1 of 1 Page ID #:206
  MARK TAKLA (Cal. Bar No. 218111)
  Assistant United States Attorneys
  United States Attorney’s Office
  411 West Fourth Street, Suite 8000
  Santa Ana, California 92701
  Telephone: (714) 338-3500

                                          UNITED STATES DISTRICT COURT
                                         CENTRAL DISTRICT OF CALIFORNIA
    UNITED STATES OF AMERICA,                                      CASE NUMBER

                                                       PLAINTIFF
                                                                              No. SA CR 20-00146-DOC(KES)
                                   v.

  JASON FONG,                                                                     APPLICATION FOR
                                                                      REVIEW/RECONSIDERATION OF ORDER
                                                                              SETTING CONDITIONS OF
                                                    DEFENDANT.                  RELEASE/DETENTION
                                                                   (18 U.S.C. §3142) AND REQUEST FOR HEARING

       Application is made by G ✔plaintiff G defendant
  that a hearing be held to review /reconsider the decision of

  G United States District Judge                                            by order dated:

  ✔Magistrate Judge Karen E. Scott
  G                                                                         by order dated: February 26, 2021

       G denying release and imposing detention under subsection G (d) or G (e) of Title 18 U.S.C. §3142; or
       ✔ ordering release upon certain conditions, or
       G
       G denying detention.

      This application is made G ✔pre-sentence G post-sentence based on the following facts not previously considered by
  said judicial officer or changed circumstances as follows:
  The government requests that the district court review the magistrate judge's order.



      Relief sought (be specific):
  The government respectfully request that the defendant be detained pending trial.




      Counsel for the defendant and plaintiff United States Government consulted on February 26, 2021
  and opposing counsel declines to stipulate to an order providing the relief sought.

                                      ✔Defendant’s Counsel G
  ✔ Telephonic notice given to G AUSA G
  G                                                        ✔PSA G Interpreter G USM G Probation
  on March 3, 2021                      .

                                    ✔not required. Language
       An interpreter is G required G
                      ✔
       Defendant is G in custody G not in custody.

  March 3, 2021                                                    Plaintiff
  Date                                                             Moving Party


                         APPLICATION FOR REVIEW/RECONSIDERATION OF ORDER SETTING CONDITIONS OF
                                RELEASE/DETENTION, (18 U.S.C. §3142) AND REQUEST FOR HEARING
CR-88 (06/07)
